UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2571



TIBOR GUENTHER HORWATH; CHRISTEL HORWATH,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



             Appeal from the United States Tax Court.
                      (Tax Ct. No. 02-16927)


Submitted:   June 30, 2005                   Decided:   July 29, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tibor Guenther Horwath, Christel Horwath, Appellants Pro Se.
Andrea R. Tebbets, Karen Grace Gregory, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tibor and Christel Horwath appeal from the tax court’s

order upholding the Commissioner’s assessment of deficiencies and

accuracy-related penalties with respect to their 1997 and 1998

federal income tax liability.   Our review of the record and the tax

court’s opinion discloses no reversible error.      Accordingly, we

affirm for the reasons stated by the tax court.      See Horwath v.

Comm’r, IRS, No. 02-16927 (U.S. Tax Ct. Sept. 21, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -